UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Street Suite 2900 Chicago, IL 60601 (Address of principal executive offices) Mareile Cusack 200 East Randolph Street Suite 2900 Chicago, IL 60601 (Name and address of agent for service) with a copy to: Arthur Don Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 (312) 456-8438 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2013 Date of reporting period: December 31, 2012 Item 1. Schedule of Investments. Ariel Fund Schedule of Investments December 31, 2012 (Unaudited) Number of Shares Common Stocks—99.09% Value Consumer discretionary & services—37.82% Gannett Co., Inc. $ Interpublic Group of Cos., Inc. International Speedway Corp., Class A International Game Technology Royal Caribbean Cruises Ltd. Mohawk Industries, Inc. (a) Newell Rubbermaid Inc. WMS Industries Inc. (a) DeVry Inc. Madison Square Garden Co., Class A (a) Meredith Corp. Washington Post Co., Class B Sotheby's Snap-on Inc. Nordstrom, Inc. Consumer staples—2.12% J.M. Smucker Co. McCormick & Co., Inc. Energy—2.77% Contango Oil & Gas Co. (b) Financial services—29.07% Janus Capital Group Inc. Lazard Ltd, Class A First American Financial Corp. KKR & Co. L.P. Jones Lang LaSalle Inc. CBRE Group, Inc., Class A (a) Dun & Bradstreet Corp. Fair Isaac Corp. City National Corp. Health care—14.53% Charles River Laboratories Intl Inc. (a) Hospira, Inc. (a) Life Technologies Corp. (a) Bio-Rad Laboratories, Inc., Class A (a) Symmetry Medical Inc. (a) (b) Zimmer Holdings, Inc. Materials & processing—5.02% Simpson Manufacturing Co. Interface, Inc. Producer durables—7.36% Brady Corp., Class A IDEX Corp. Littelfuse Inc. Bristow Group Inc. Technology—0.40% Anixter Intl Inc. Total common stocks (Cost $1,079,541,909) December 31, 2012 (Unaudited) Principal Amount Repurchase Agreement—0.88% Value $ Fixed Income Clearing Corporation, 0.01%, dated 12/31/2012, due 01/02/2013, repurchase price $14,386,975, (collateralized by Freddie Mac, 1.650%, due 11/15/2019; U.S. Treasury Note, 0.625%, due 05/31/2017) (Cost $14,386,967) $ Total Investments (Cost $1,093,928,876)—99.97% Cash, Other Assets less Liabilities—0.03% Net Assets—100.00% $ (a) Non-income producing. (b) Affiliated company (See Note Three). A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Appreciation Fund Schedule of Investments December 31, 2012 (Unaudited) Number of Shares Common Stocks—99.30% Value Consumer discretionary & services—33.14% Interpublic Group of Cos., Inc. $ Viacom, Inc., Class B International Game Technology CBS Corp., Class B International Speedway Corp., Class A Snap-on Inc. Gannett Co., Inc. Madison Square Garden, Co., Class A (a) Omnicom Group Inc. Newell Rubbermaid Inc. Sotheby's DeVry Inc. Apollo Group, Inc., Class A (a) Tiffany & Co. Nordstrom, Inc. Carnival Corp. Consumer staples—1.48% J.M. Smucker Co. Energy—1.94% Contango Oil & Gas Co. Financial services—37.54% Lazard Ltd, Class A First American Financial Corp. Northern Trust Corp. Jones Lang LaSalle Inc. AFLAC Inc. Blackstone Group L.P. Janus Capital Group Inc. Franklin Resources, Inc. KKR & Co. L.P. Western Union Co. CBRE Group, Inc. (a) City National Corp. T. Rowe Price Group, Inc. Health care—16.00% Thermo Fisher Scientific Inc. Zimmer Holdings, Inc. St. Jude Medical, Inc. Hospira, Inc. (a) Life Technologies Corp. (a) Bio-Rad Laboratories, Inc., Class A (a) Producer durables—6.38% Towers Watson, Class A Stanley Black & Decker, Inc. Illinois Tool Works Inc. Accenture plc, Class A Technology—2.82% Dell Inc. Total common stocks (Cost $871,169,537) December 31, 2012 (Unaudited) Principal Amount Repurchase Agreement—0.74% Value $ Fixed Income Clearing Corporation, 0.01%, dated 12/31/2012, due 01/02/2013, repurchase price $9,478,360, (collateralized by U.S. Treasury Note, 0.625%, due 05/31/2017) (Cost $9,478,355) $ Total Investments (Cost $880,647,892)—100.04% Liabilities less Other Assets—(0.04)% ) Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Focus Fund Schedule of Investments December 31, 2012 (Unaudited) Number of Shares Common Stocks—99.27% Value Consumer discretionary & services—19.16% Target Corp. $ Omnicom Group Inc. Snap-on Inc. DeVry Inc. Walt Disney Co. Apollo Group, Inc., Class A (a) Consumer staples—4.86% Walgreen Co. Energy—9.50% Exxon Mobil Corp. Chesapeake Energy Corp. National Oilwell Varco Inc. Financial services—33.52% Morgan Stanley Goldman Sachs & Co. Western Union Co. JPMorgan Chase & Co. KKR & Co. L.P. Bank of New York Mellon Corp. Northern Trust Corp. Blackstone Group L.P. AFLAC Inc. Berkshire Hathaway Inc., Class B (a) Health care—13.00% Zimmer Holdings, Inc. Johnson & Johnson Baxter Intl Inc. Hospira, Inc. (a) Producer durables—6.82% Lockheed Martin Corp. Accenture plc, Class A Technology—12.41% Microsoft Corp. Dell Inc. International Business Machines Corp. Total common stocks (Cost $37,899,830) Total Investments (Cost $37,899,830)—99.27% Cash, Other Assets less Liabilities—0.73% Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Discovery Fund Schedule of Investments December 31, 2012 (Unaudited) Number of Shares Common Stocks—94.01% Value Consumer discretionary & services—22.37% XO Group Inc. (a) $ International Speedway Corp., Class A Madison Square Garden Co., Class A (a) Rosetta Stone Inc. (a) Gaiam, Inc., Class A (a) WMS Industries Inc. (a) JAKKS Pacific, Inc. Callaway Golf Co. Energy—10.24% Mitcham Industries, Inc. (a) Contango Oil & Gas Co. Financial services—19.38% First American Financial Corp. Market Leader, Inc. (a) Cowen Group, Inc., Class A (a) AV Homes, Inc. (a) MB Financial, Inc. Symetra Financial Corp. Health care—3.35% Vical Inc. (a) Materials & processing—9.30% Orion Energy Systems, Inc. (a) Landec Corp. (a) Rentech, Inc. Simpson Manufacturing Co., Inc. Producer durables—10.21% Brink's Co. Team, Inc. (a) Littelfuse Inc. Ballantyne Strong, Inc. (a) Furmanite Corp (a) Technology—15.58% PCTEL, Inc. Pervasive Software Inc. (a) Imation Corp. (a) Tessera Technologies Inc. Sigma Designs, Inc. (a) Multi-Fineline Electronix, Inc. (a) American Reprographics Co. (a) Utilities—3.58% ORBCOMM Inc. (a) Pendrell Corp (a) Total common stocks (Cost $8,701,203) Principal Amount Repurchase Agreement—4.70% Value $ Fixed Income Clearing Corporation, 0.01%, dated 12/31/2012, due 01/02/2013, repurchase price $460,524, (collateralized by U.S. Treasury Note, 0.625%, due 05/31/2017) (Cost $460,523) $ Total Investments (Cost $9,161,727)—98.71% Cash, Other Assets less Liabilities—1.29% Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel International Equity Fund Schedule of Investments December 31, 2012 (Unaudited) Number of Shares Common Stocks—76.60% Value Australia—0.34% CSL Ltd. $ Belgium—1.30% Mobistar SA Brazil—0.26% Telefonica Brasil SA ADR Canada—2.63% Great-West Lifeco Inc. Power Financial Corp. Tim Hortons Inc. IGM Financial Inc. China—2.71% China Mobile Ltd. ADR China Mobile Ltd. Baidu, Inc. ADR (a) Mindray Medical International Ltd ADR Finland—3.09% Nokia Corp. ADR Nokia Corp. France—1.90% BNP Paribas SA Metropole Television M6 (a) Ipsen SA Germany—6.34% Deutsche Boerse AG Infineon Techologies AG (a) Muenchener Rueckversicherungs-Ges. AG 89 Allianz SE Ireland—3.01% Ryanair Holdings plc ADR Italy—2.31% Mediaset SpA Snam SpA Japan—20.34% Murata Manufacturing Co., Ltd. Nintendo Co., Ltd. Japan Tobacco Inc. Toyota Motor Corp. ADR Canon Inc. Denso Corp. Canon Inc. ADR Daito Trust Construction Co., Ltd. Nomura Research Institute Ltd. Toyota Motor Corp. OBIC Co. Ltd. 16 NTT DOCOMO, Inc. Tokyo Electron Ltd. Chugai Pharmaceuticals Co., Ltd. Nintendo Co., Ltd ADR Nikon Corp. (a) Netherlands—3.87% Koninklijke Ahold NV Norway—1.18% Gjensidige Forsikring ASA Orkla ASA (a) Spain—1.87% Indra Sistemas SA Enagas SA Sweden—0.19% Autoliv Inc. Switzerland—9.69% Roche Holding AG Nestle SA UBS AG Actelion Ltd. 31 Geberit AG (a) 15 Swisscom AG (a) Turkey—0.22% Turkcell Iletisim Hizmetleri AS ADR (a) United Kingdom—14.60% Tesco plc Man Group plc HSBC Holdings plc GlaxoSmithKline plc ADR Royal Dutch Shell plc ADR Royal Dutch Shell plc, Class A British Telecom Group plc BT Group plc ADR GlaxoSmithKline plc United States—0.75% Schlumberger Ltd. Total common stocks (Cost $2,456,796) Number of Shares Investment Companies—4.49% Value Exchange Traded Funds—4.49% Vanguard MSCI EAFE ETF $ iShares MSCI United Kingdom Index ETF Vanguard MSCI Pacific ETF Total investment companies (Cost $142,034) Principal Amount Repurchase Agreement—3.22% Value $ Fixed Income Clearing Corporation, 0.01%, dated 12/31/2012, due 01/02/2013, repurchase price $112,420, (collateralized by U.S. Treasury Note, 0.625%, due 05/31/2017) (Cost $112,420) $ Total Investments (Cost $2,711,250)—84.31% Cash, Other Assets less Liabilities—15.69% Net Assets—100.00% $ ADR American Depositary Receipt (a) Non-income producing. See Notes to Schedules of Investments. Ariel Global Equity Fund Schedule of Investments December 31, 2012 (Unaudited) Number of Shares Common Stocks—90.24% Value Australia—0.35% CSL Ltd. $ Belgium—1.11% Mobistar SA Brazil—0.71% Telefonica Brasil SA ADR Canada—1.68% Great-West Lifeco Inc. Power Financial Corp. Tim Hortons Inc. IGM Financial Inc. China—3.24% China Mobile Ltd. ADR Baidu, Inc. ADR(a) China Mobile Ltd. Mindray Medical International Ltd ADR Czech Republic—1.11% Komercni Banca AS Finland—2.75% Nokia Corp. Nokia Corp. ADR France—1.29% BNP Paribas SA Metropole Television M6 (a) Ipsen SA Germany—4.14% Deutsche Boerse AG Infineon Techologies AG (a) Ireland—2.32% Ryanair Holdings plc ADR Italy—1.96% Mediaset SpA Japan—12.70% Murata Manufacturing Co., Ltd. Nintendo Co., Ltd. Canon Inc. Toyota Motor Corp. ADR Denso Corp. Japan Tobacco Inc. 57 NTT DOCOMO, Inc. Canon Inc. ADR Nomura Research Institute Ltd. Daito Trust Construction Co., Ltd. Tokyo Electron Ltd. OBIC Co. Ltd. Chugai Pharmaceuticals Co., Ltd. Nikon Corp. (a) Netherlands—3.24% Koninklijke Ahold NV Norway—0.94% Orkla ASA (a) Gjensidige Forsikring ASA Spain—0.72% Indra Sistemas SA Sweden—0.16% Autoliv Inc. Switzerland—8.44% Roche Holding AG UBS AG Nestle SA Actelion Ltd. Geberit AG (a) 72 Swisscom AG (a) Turkey—0.51% Turkcell Iletisim Hizmetleri AS ADR (a) United Kingdom—11.35% Tesco plc Man Group plc Royal Dutch Shell plc, Class A HSBC Holdings plc GlaxoSmithKline plc ADR British Telecom Group plc BT Group plc ADR Royal Dutch Shell plc ADR GlaxoSmithKline plc United States—31.52% Johnson & Johnson Gilead Sciences, Inc. (a) Microsoft Corp. Quest Diagnostics Inc. QLogic Corp. (a) NVIDIA Corp. Acacia Research Corporation (a) Yahoo! Inc. (a) Fluor Corp. H&R Block, Inc. Berkshire Hathaway Inc., Class B (a) Broadcom Corp. Schlumberger Ltd. The PNC Financial Service Group, Inc. (a) Wal-Mart Stores, Inc. Plum Creek Timber Co. Inc. Hospira, Inc. (a) Cisco Systems, Inc. Analog Devices, Inc. General Mills, Inc. Vertex Pharmaceuticals Inc. (a) Vantiv, Inc. (a) Coach, Inc. Occidental Petroleum Corp. General Electric Co. MSCI Inc. (a) TIBCO Software Inc. (a) Ruckus Wireless, Inc. (a) 3M Co 61 W.W. Grainger, Inc. Total common stocks (Cost $10,609,769) Principal Amount Repurchase Agreement—4.71% Value $ Fixed Income Clearing Corporation, 0.01%, dated 12/31/2012, due 01/02/2013, repurchase price $581,347, (collateralized by U.S. Treasury Note, 0.625%, due 05/31/2017) (Cost $581,347) $ Total Investments (Cost $11,191,116)—94.95% Cash, Other Assets less Liabilities—5.05% Net Assets—100.00% $ ADR American Depositary Receipt (a) Non-income producing. See notes to Schedule of Investments. Notes to Schedules of Investments December 31, 2012 (Unaudited) Note One | Organization Ariel Investment Trust (the “Trust”) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund, Ariel Discovery Fund, Ariel International Equity Fund and Ariel Global Equity Fund (the “Funds”) are series of the Trust.Ariel Focus Fund is a non-diversified Fund, all other Funds are diversified.The Funds issue two classes of shares: an Investor Class and an Institutional Class. Note Two | Significant accounting policies The following is a summary of significant policies related to investments of the Funds held at December 31, 2012. Securities valuation– Securities for which market quotations are readily available are valued at the last sale price on the national securities exchange on which such securities are primarily traded and, in the case of securities reported on the Nasdaq system, are valued based on the Nasdaq Official Closing Price. If a closing price is not reported, equity securities for which reliable bid and ask quotations are available are valued at the mean between bid and ask prices. Certain common stocks that trade on foreign exchanges are subject to valuation adjustments to account for the market movement between the close of the foreign market in which the security is traded and the close of the New York Stock Exchange. These securities are valued by pricing vendors that consider the correlation patterns of price movements of the foreign security to the intraday trading in the U.S. markets. Debt obligations having a maturity of 60 days or less are valued at amortized cost, which approximates market value.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees. Fair value measurements – Accounting Standards CodificationTM (ASC) 820-10 establishes a three-tier framework for measuring fair value based on a hierarchy of inputs.The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ investments and are summarized below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, “quoted” prices in inactive markets, dealer indications, and inputs corroborated by observable market data) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Fund uses valuation techniques to measure fair value that are consistent with the market approach and/or income approach, depending on the type of security and the particular circumstance. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable securities. The income approach uses valuation techniques to discount estimated future cash flows to present value. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Funds’ investments carried at fair value: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Level 1 $ Level 2* - Level 3 - Fair Value at 12/31/2012 $ *As of December 31, 2012, Level 2 securities held are repurchase agreements.See Schedule of Investments. Ariel International Equity Fund Ariel Global Equity Fund Level 1 $ $ Level 2** Level 3 - - Fair Value at 12/31/2012 $ $ **As of December 31, 2012, Level 2 securities held are forward currency contracts, which are reflected at the unrealized depreciation on the contract, repurchase agreements and certain foreign stocks.See schedule of investments. Ariel International Equity Fund Ariel Global Equity Fund Transfers out of Level 1 $ ) $ ) Transfers into Level 2 Transfers were made into Level 2 from Level 1 due to valuation adjustments on foreign common stocksto account for the market movement between the close of a foreign market and the close of the New York Stock Exchange. There were no transfers into Level 1 or out of Level 2. Transfers between levels are recognized at the end of the reporting period. Forward currency contracts derive their value from underlying exchange rates.These instruments are normally valued by pricing vendors using pricing models.The pricing models typically use inputs that are observed from active markets such as exchange rates.As such, forward currency contracts were categorized as Level 2. Notes to Schedules of Investments December 31, 2012 (Unaudited) Foreign Currency – Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party.Realized gains (losses) and unrealized appreciation (depreciation) on securities include the effects of changes in security prices.Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Europe Risk– Ariel International Equity Fund and Ariel Global Equity Fund invest in securities issued by companies operating in Europe and therefore are subject to certain risks associated specifically with Europe. A significant number of countries in Europe are member states in the European Union, and the member states no longer control their own monetary policies. The recent rapid political and social changes throughout Europe make the extent and nature of future economic development in the region and their effect on securities issued by European companies impossible to predict. Forward Currency Contracts – Ariel International Equity Fund and Ariel Global Equity Fund enter into forward currency contracts to provide the appropriate currency exposure related to protecting the value of securities and related receivables and payables against changes in foreign exchange rates.The primary risk associated with a Fund’s use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the Fund under the contracts.Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties.Forward currency contracts are subject to the translations of foreign exchange rate fluctuations. Contracts are “marked-to-market” daily and any resulting unrealized gains (losses) are recorded as unrealized appreciation (depreciation) on foreign currency translations. The Funds record realized gains (losses) on the Statement of Operations as realized gain (loss) on foreign currency transactions at the time the forward currency contract is settled or closed. Repurchase agreements– The Funds may enter into repurchase agreements with recognized financial institutions and in all instances hold underlying securities as collateral with a value at least equal to the total repurchase price such financial institutions have agreed to pay. Securities transactions– Securities transactions are accounted for on a trade date basis. Note Three | Transactions with affiliated companies If a Fund’s holding represents ownership of 5% or more of the voting securities of a company, the company is deemed to be an affiliate as defined in the 1940 Act.Ariel Fund had the following transactions during the three months ended December 31, 2012, with affiliated companies: Share Activity Three Months Ended December 31, 2012 Security Name Balance September 30, Purchases Sales Balance December 31, Market Value Dividends Credited to Income Amount of Gain (Loss) Realized on Sale of Shares Contango Oil & Gas Co. - - Symmetry Medical Inc. - - - $ 69,630,811 $- Notes to Schedules of Investments
